459 F.2d 482
Joseph LERMAN and Rose Lerman, as Joint Tenants, Plaintiffs-Appellants,v.Jerry M. TENNEY et al., Defendants-Appellees.
Docket No. 72-1330.
United States Court of Appeals,Second Circuit.
Argued May 9, 1972.Decided May 18, 1972.

Demov, Morris, Levin & Shein, New York City, for plaintiffs-appellants.
Elson & Halperin, New York City, for defendants-appellees Philip Levine, Richard Witrofsky, Alexander M. Feld and 40 Exchange Realty Co.
Tenzer, Greenblatt, Fallon & Kaplan, New York City, for defendants-appellees Jerry M. Tenney, Tenney Corp., Tenney Realty Corp. of New York, and Tenney Securities Corp.
Before FRIENDLY, Chief Judge, and MOORE and ANDERSON, Circuit Judges.
PER CURIAM:


1
The motions to dismiss the appeals from the United States District Court for the Southern District of New York for lack of jurisdiction are denied.  The cross-motion to allow the plaintiffs an additional thirty days in which to file their briefs is granted.

FRIENDLY, Chief Judge (concurring):

2
The decision of the Third Circuit in Hackett v. General Host Corporation, 455 F.2d 618 (3 Cir. 1972), refusing to follow our death knell doctrine, enhances the doubts which I expressed in Korn v. Franchard Corp., 443 F.2d 1301, 1307 (2 Cir. 1971).  However, since a petition for certiorari has been filed with respect to Hackett, there is hope that this issue will be settled by the highest authority.  I therefore concur.